 

STLED RINGS COUNTY CLERK U8 10/ SUSU LEIS B INDEX NO. 507394/2020
L aay Attorney: SAAD aR gore: 08/10/2020

 

ROG
COUNTY OF KINGS
FARID KHIDIROV Index #: 507394/2020
Plaintiff(s)
. Purchased: May 25, 2020
against - Date Filed:

2 BROTHERS TRUCKING, LLC ET AL AFFIDAVIT OF COMPLIANCE

Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY
TO THIS ACTION, OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF
NEW YORK.

That on June 3, 2020 at 10:15 AM at

THE OFFICE OF THE SECRETARY OF STATE
99 WASHINGTON AVENUE
ALBANY, NY 12231

deponent served the within two true copies of the SUMMONS & VERIFIED COMPLAINT &
NOTICE OF ELECTRONIC FILING on 2 BROTHERS TRUCKING, LLC therein named,

SECRETARY A Domestic Corporation by delivering thereat two true copies to NANCY DOUGHERTY personally, deponent
OF STATE knew said corporation so served to be the corporation described in said summons as said defendant and knew
said individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under SECTION 304 LIMITED LIABILITY COMPANY LAW and tendering the required fee of
$40.00.

MAILING Deponent enclosed a true copy of same in a postpaid wrapper properly addressed to defendant at defendant's last
known residence/actual place of business at

195 NEW BRUNSWICK AVE
PERTH AMBOY, NJ 08861

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United
States Postal Service within New York State on June 4, 2020 by REGISTERED MAIL-RETURN RECEIPT
REQUESTED

RECEIPT #RE 190 617 882 US in an envelope marked PERSONAL & CONFIDENTIAL and not indicating on the
outside envelope thereof, by return address or otherwise that the communication is from an attorney or concerns an
action against the party to be served.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.)} Weight (Approx)
FEMALE WHITE BROWN 55 5'4 145

 

 

 

 

Registered mail return envelope was received by deponent on July 27 2020, returned by the U.S. Post Office, marked
“return to sender-unclaimed". On July 27 2020, a true copy of said Summons and Verified Complaint and Notice was
mailed to defendant at said address by first class mail with certificate of mailing

Sworn to me on: July 27, 2020 Ln, Zo

 

Linda Forman Robin Forman Gotham Process Inc.

Notary Public, State of New York Notary Public, State of New York 299 Broadway STEVEN C AVERY
No. 01FO5031305 No. 01F06125415 New York NY 10007

Qualified in New York County Qualified in New York County

Commission Expires August 1, 2022 Commission Expires April 18, 2021 Docket #: *4156778*

1 of 2
 

FILED: KINGS COUNTY CLERK 08/10/2020 12:19 P INDEX NO. 507394/2020
NY SOM -DOG+ Taso | _ RECEIVED NYSCEF: 08/10/2020

) Broadway aS 2 yO

te 1401 wy
w York, NY 10007.

 
 
 
    
        
   

oe os UBF
| | | | 2 BROTHERS TRUCKING, LLC

 
     

aa ue ren 2005

 

PERTH AMBOY, Nu 08861

TS eee Th

 

       
 

)
ERSONAL AND CONFIDENTIAL
UNITED STATES To vay fee. att
POSTALSERVIKE* _._.__... Gertificate OF Maiting sade “
This Cortiicate of Ma salience a riage pode TERS rinsing &
From: i FURS OFF ,

 

 

 

* oD Brotherc Tucliing Lge
La Neal (Wav DO wie le. ae,

(Paste / Peles DAT oCF

   

 

 

 

PS Farm 3817, April 2007 PSN 7530-02-000-9065

2 of 2
(FILED: KINGS COUNTY CLERK 05/25/2020 02:06 PM INDEX NO. 507394/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/25/2020

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS Index No.
X
FARID KHIDIROV, Summons
Plaintiff, Plaintiff designates
KINGS County
against 1270 East Nineteenth Street, #6H

Brooklyn, NY 11230
2 BROTHERS TRUCKING. LLC and JOSE F. GARCIA, The basis of venue designated is:

Plaintiff(s) residence.
Defendants.

 

To the above named Defendant(s)

Bou are hereby sunnmoned to answer the complaint in this action, and to serve a copy
of your answer, of if the complaint is not served with this summons, to serve a notice of
appearance on the plaintiff's attorney(s) within twenty days after the services of this summons
exclusive of the day of service, where service is made by delivery upon you personally within the
state, or within 30 days after completion of service where service is made in any other manner. In
case of your failure to appear or answer, judgment will be taken against you by default for the
relief demanded in the complaint.

DATED: New York, New York
May 12, 2020

Harmon, Linder & Rogowsky, Esqs.
Attorneys for Plaintiffs)

3 Park Avenue, 23rd Floor

Suite 2300

New York, NY 10016

2 Brothers Trucking, LLC
195 New Brunswick Avenue
Perth Amboy, NJ 08861

Jose F. Garcia
195 New Brunswick Avenue
Perth Amboy, NJ 08861

1 of 7
Case 1:21-cv-04285-ENV-MMH Document 1-1 Filed 07/30/21 Page 4 of 9 PagelD #: 8

 

(FILED: KINGS COUNTY CLERK 05/25/2020 02:06 PM INDEX NO. 507394/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/25/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

FARID KHIDIROV,
VERIFIED COMPLAINT
Plaintiff,
-against-
2 BROTHERS TRUCKING. LLC and JOSE F. GARCIA,
Defendants.
Plaintiff, complaining of the defendants herein by his
attorneys, HARMON, LINDER & ROGOWSKY, ESQS., respectfully sets
forth and alleges, as follows:
AS AND FOR A CAUSE OF ACTION
ON BEHALF OF FARID KHIDIROV

1. That at the time of the commencement of this action plaintiff

was a resident of the County of KINGS, State of New York.

2. That at all times herein mentioned defendant, 2 BROTHERS
TRUCKING, LLC, was a corporation authorized to do business in

the State of New York.
3. That at all times herein mentioned defendant, 2 BROTHERS

TRUCKING, LLC, was the owner of an automobile bearing

registration number xf1x25, State of New Jersey.

2 of 7
(FILED: KINGS COUNTY CLERK 05/25/2020 02:06 PM INDEX NO. 507394/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/25/2020

4. That at all times herein mentioned defendant, JOSE F. GARCIA,
was the operator of the aforesaid automobile bearing

registration number xf1x25, State of New Jersey.

5. That at all times herein mentioned defendant, JOSE F. GARCIA,
was in physical charge, operation, management and control of the
aforesaid vehicle owned by the defendant, 2 BROTHERS TRUCKING,

LLC, with the knowledge, consent, and permission, either express

or implied of the defendant owner thereof.

6. That at all times herein mentioned plaintiff, FARID
KHIDIROV, was the operator of an automobile bearing registration

number T654567C, State of New York.

7. That on the Twenty-Sixth day of November 2019, at
approximately 10:48 a.m., the aforesaid vehicles came into
contact with plaintiff's vehicle at Central Park West, at or
near its intersection with West Eighty-First Street, a public
street and thoroughfare, in the County of New York, State of New

York.

8. The defendants so carelessly and negligently operated their

aforesaid respective vehicles so as to cause the aforesaid

contact.

3 of 7
(FILED: KINGS COUNTY CLERK 05/25/2020 02:06 PM INDEX NO. 507394/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/25/2020

9. That as a result of the foregoing, this plaintiff was caused
to and did sustain severe and serious injuries and was required
to seek and obtain medical care and attention in an effort to
cure and alleviate same and, upon information and belief, will

be compelled to do so in the future.

10. That the aforesaid occurrence and the injuries sustained by

this plaintiff were caused by the negligence of the defendants.

11. That this plaintiff has sustained a serious injury as the
same is defined in Subdivision "d" of Section 5102 of the

Insurance Law of the State of New York.

12. That this action falls within one or more of the exceptions

set forth in Section 1602 of the CPLR.

13. That by reason of the foregoing, plaintiff, FARID KHIDIROV,
has been damaged in an amount which exceeds the jurisdictional
limits of all lower courts that would otherwise have

jurisdiction.

WHEREFORE, plaintiff, FARID KHIDIROV, demands judgement
against the defendant in the Cause of Action in an amount which

exceeds the jurisdictional limits of all lower courts that would

4 of 7
Case 1:21-cv-04285-ENV-MMH Document 1-1 Filed 07/30/21 Page 7 of 9 PagelD #: 11

FILED: KINGS COUNTY CLERK 05/25/2020 02:06 P INDEX NO. 507394/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/25/2020

 

otherwise have jurisdiction; all together with the costs and

disbursements of this action.

Dated: New York, NY
May 12, 2020

HARMON, LIN ROGOWSKY, ESQS.
Attorney(s) For Plaintiff(s)

3 Park Avenue, Suite 2300

New York, New York 10016

(212) 732-3665

MJIL/m3
(FILED: KINGS COUNTY CLERK 05/25/2020 02:06 PM INDEX NO. 507394/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/25/2020

ATTORNEY'S VERIFICATION

STATE OF NEW YORK _)
COUNTY OF NEW YORK) ss

I, the undersigned, am an attorney admitted to practice in the Courts of New York State,
and say that:

I am the attorney of record or of counsel with the attorney(s) of record for plaintiff.

I have read the annexed SUMMONS AND VERIFIED COMPLAINT and know the
contents thereof and the same are true to my knowledge, except those matters therein which are
stated to be alleged on information and belief. As to those matters, I believe them to be true.
My belief, as to those matters therein not stated upon knowledge is based upon the following:
Interviews and/or discussions with the plaintiff(s) and papers and/or documents in the file.

The reasons I make this affirmation instead of the plaintiff is because said plaintiff

resides outside of the county from where your deponent maintains his office for the practice of

i

Mark J. Linder Esq.

law.

Dated: New York, New York
May 12, 2020

6 of 7
(FILED: KINGS COUNTY CLERK 05/25/2020 02:06 PM INDEX NO. 507394/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/25/2020

Index No. Year

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
FARID KHIDIROV,
Plaintiff,
-against-
2 BROTHERS TRUCKING. LLC and JOSE F. GARCIA,
Defendants.

SUMMONS AND VERIFIED COMPLAINT
HARMON, LINDER & ROGOSWKY, ESQS.
Attorney for Plaintiff(s)
3 Park Avenue, 23rd Floor
Suite 2300
New York, NY 10016
(212) 732-3665 Phone
(212) 732-1462 Facsimile
To:
Attorney(s) for Defendant

 

Service of a copy of the within Summons and Complaint is hereby admitted.
Dated:

Attorney(s) for

 

PLEASE TAKE NOTICE
(_] Notice of Entry that the within is a (certified) true copy of a
entered in the office of the clerk of the within named Court on
] Notice of Settlement
that an order of which the within is a true copy will be presented for settlement to the
Hon. , one of the judges of the within named Court, at ,
on

 

Dated:
Yours, etc.
Harmon, Linder & Rogowsky, Esqs.
Attorneys for Plaintiff
3 Park Avenue, Suite 2300
New York, NY 10016
(212) 732-3665

7 of 7
